Opinion,
Mr. Justice Green:
The property for which exemption from taxation is claimed by the appellant consists of two contiguous lots of ground on Eleventh street, Philadelphia, each sixteen feet front and one hundred feet deep, and each with two dwelling houses erected thereon ; and also a lot of one hundred and seventy-seven feet ten inches front and one hundred and eighty-six feet depth, *563on Seventeenth street, Philadelphia. On the last mentioned lot are twenty-four dwelling houses. These properties are rented and yield an income which is applied to the support of the appellant.
As these properties are ordinary houses and lots, they are undoubtedly subject to taxation unless they are clearly exempted by some constitutional law plainly expressing such exemption. It is alleged there is such a law and we are referred to the eleventh section of an act approved March 80, 1864, entitled, a supplement to an act to incorporate the Wagner Free Institute of Science, approved the ninth day of March, one thousand eight hundred and fifty-five. The portion of the section in question which it is claimed exempts this property from taxation, is in these words: “That the cabinet collections and lot of ground on which it is erected belonging to the said institution, with any gifts, bequests or endowments, so long as the same shall be used for free lectures, shall be exempt from taxation.” The cabinet collection and lot of ground on which it is erected are no part of the premises as to which the present question arises. The fifth section of the original charter of 1855, exempted the cabinet collection and lot of ground on which it is erected, but nothing more, and it is now claimed that the exemption demanded is conferred by the words “ gifts, bequests or endowments,” contained in the eleventh section of the supplemental act of 1864. All of the property in question in the present case was conveyed by several deeds by William Wagner and wife in 1864 and 1873 to the appellant, and hence was not owned by the appellant at the time of the passage of the original charter or the supplement.
The first and -most obvious question which arises is, does this property come within the description “ gifts, bequests or endowments ; ” contained in the act of 1864? It certainlyls not a “ bequest,” as the title was derived by deed and not by will Nor can we regard it as a “ gift,” within the manifest meaning of the act. Gifts, in their ordinary legal sense, are donations of chattels, and the same meaning attaches to them in the common popular sense also. A gratuitous conveyance of the title to a piece of real estate is in a very large sense a gift, but it is not so designated in the popular, or in the legal thought or expression, and we would not feel at liberty to *564depart from the ordinary meaning of the word in construing a statute exempting property from taxation. Nor is the word “endowment,” any more apt to describe such property as. this. Endowment is defined by Worcester as “ property or pecuniary means bestowed as a permanent fund; as the endowments of a college, a hospital or a library.” It is certainly understood in common acceptation as a fund yielding income for the support of an institution. In its collocation in the act in question we think it very clear that the legislative intent was to indicate “ gifts, bequests or endowments ” belonging to the appellant, in connection with the cabinet collection and lot of ground on which it is erected, and for the maintenance of free lectures therein. In the sixth section of the same act the word “ endowments” is certaintly used in such a connection. The corporation is there authorized to accept a deed “ and to hold the premises and property therein mentioned, including all endowments at any time to be made to the said corporation,” etc. And in the fifth section all three of the words, “ endowment, gift or bequest,” are manifestly used in this sense. The words ■of this section are: “ Should these buildings described in this ¡section not be erected in the lifetime of the party of the first part by him and under his direction, the board of trustees, as in their opinion the funds which shall from time to time be at their disposal, will warrant such an expenditure, or by endowment, gift or bequest made for the above purpose, shall proceed to erect the laboratory,” etc. Here “ funds ” which may be derived by endowment, gift or bequest, are authorized to be used for the construction of buildings. We cannot doubt that this was the sense in which the legislature used these words, and that being so we do not feel that we can enlarge this legislative meaning beyond its proper scope. We are, therefore, of opinion that the real estate in question is not exempt from taxation, and this view renders unnecessary the discussion of the other questions considered in the paper books and arguments of counsel.
Decree affirmed and appeal dismissed at the cost of the appellant.